Citation Nr: 0631108	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  98-12 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for phlebitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.
This case originally came before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO).  
That rating decision, in pertinent part, denied the veteran's 
claim for service connection for phlebitis, and determined 
that new and material evidence had not been received to 
reopen the veteran's claim for a psychiatric disorder.  

In October 2000, the Board remanded the case for additional 
development.  

In a February 2004 decision, the Board, in pertinent part, 
found that new and material evidence had been received to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, and remanded that claim for additional 
development.  The Board also remanded the issue of 
entitlement to service connection for phlebitis for 
additional development.  The Board's decision also 
incorrectly noted in the ORDER section that service 
connection for phlebitis was denied.  This apparently caused 
confusion at the RO with the result that the development 
ordered in the remand pertaining to that issue was not 
accomplished.

In June 2005, the case was again remanded for additional 
development.  Subsequently, a January 2006 rating action 
again denied the veteran's claims.


FINDINGS OF FACT

1.  Phlebitis was not present in service and is not related 
to the veteran's period of active duty.

2.  Psychiatric disability was not manifested during service, 
a psychosis was initially manifest many years after service, 
and the preponderance of the medical nexus evidence is 
against a link between the veteran's currently diagnosed 
dysthymic disorder and the inservice findings.  




CONCLUSIONS OF LAW

1.  Phlebitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Psychiatric disability was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 U.S.C.A. §§ 5103A, and 5107 (2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004 and August 
2005.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

The claims folder contains relevant private and VA medical 
records.  The veteran underwent VA examination in May 2004, 
with an addendum report obtained in December 2005.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  To the extent that the Board is denying the 
appellant's claims for service connection, no disability 
rating or effective date will be assigned.  There can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days, and if a psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Phlebitis

The service medical records do not show any treatment or 
complaints related to phlebitis.  The service separation 
examination in March 1951 noted normal extremities and 
vascular system examinations.  VA examination in January 1980 
did not note phlebitis.  VA physical examination in November 
2001 noted no clubbing, cyanosis, or edema of the 
extremities.

Reviewing the record, the Board finds that the objective 
evidence does not demonstrate the presence of phlebitis 
either in service or currently.  The veteran has claimed that 
he has phlebitis that is related to his period of active 
duty.  However, lay persons are not competent to offer 
medical opinions as to the diagnosis or etiology of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for phlebitis 
because there is no evidence of pertinent disability in 
service or at any time thereafter.  Thus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service and the negative examination performed at separation 
from service, any opinion relating current phlebitis, even if 
it were present, to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

Psychiatric Disorder

The veteran's pre-induction examination in August 1950 noted 
no psychiatric defects.  The examiner noted "intelligent 
better than score indicates language difficulty ND."

After completing basic training, the veteran was evaluated 
for possible anxiety neurosis.  The veteran did not feel that 
he was fit to be a good soldier.  He complained of regular 
severe headaches and pains in his legs, and he cried easily 
whenever his family was mentioned.  IQ tests showed a score 
of 61, indicating primary mental deficiency.  Psychiatric 
evaluation resulted in a diagnosis of schizophrenic reaction, 
latent, chronic, moderate, manifested by hypochondriasis, 
anxiety, depression, inadaptability and poor socialization, 
unimproved; predisposition: severe; and primary mental 
deficiency.  The inservice line of duty determination was 
that this existed prior to service.  The veteran was 
separated from service in March 1951.

An April 1977 letter from the Chief of the VA Medical 
Administration Service to the Supreme Court of New York 
indicated that the veteran was seen in the outpatient clinic 
in April 1977 suffering from "recurrent depression, since, 
he was discharged from service in 1950 (sic)."  The letter 
recommended that the veteran be excused from jury duty based 
on his emotional condition. 

A January 1980 VA psychiatric examination resulted in a 
diagnosis of paranoid schizophrenia and secondary mental 
retardation.  The current diagnosis, reflected in outpatient 
records, is dysthymic disorder.  

A VA examination was conducted in May 2004.  The veteran 
reported depressed mood and sleep disturbance.  The examiner 
noted that the veteran was emotionally labile and cried 
easily.  He jumped from topic to topic and had a difficult 
time communicating fluently his problems or concerns.  The 
veteran denied any hallucinations, but stated he had some 
illusions in his visual field.  He was oriented to person, 
place, and time, and could remember two of three objects 
after several minutes.  His scattered thought process 
appeared to be affected by his emotional distress.  The 
examiner diagnosed dysthymic disorder, and stated that it was 
"not at least as likely as not that the veteran currently 
has an acquired psychiatric disorder which was caused or 
worsened by his military service;" that he had previously 
been diagnosed with paranoid schizophrenia; that this 
diagnosis was no longer appropriate due to updates and 
refinements in the diagnostic criteria; and that "he would 
have had these difficulties whether he had been placed in any 
type of stressful situation and it was not caused or 
aggravated by the military service even though it was noticed 
during the military experience."  

The Board requested that the VA examiner provide an addendum 
report clarifying her opinion.  The addendum report, dated in 
December 2005 noted that the veteran's:

...current diagnosis is different from the 
diagnosis of schizophrenia, latent type, 
which was diagnosed in service....He was 
found to have a low intellectual 
functioning and difficulty coping which 
preceded his military service.  His 
current diagnosis of dysthymic disorder is 
based on chronic mild depression which is 
maintained partially because of his 
difficulty with coping and this coping 
deficiency began early on in childhood.  
The diagnoses are different and the 
examiner contends that they are not 
related.  Please review the opinions 
stated in the other report as this opinion 
still stands with the alteration of the 
syntax of less likely than not as being 
the appropriate medical opinion.

The weight of the medical evidence of record indicates that 
the veteran did not have a diagnosed psychiatric disability 
during service.  Stedman's Medical Dictionary (26th ed. 1995) 
defines "latent schizophrenia" as a preexisting 
susceptibility for developing overt schizophrenia under 
strong emotional stress.  Nor does the evidence demonstrate 
that a psychosis was manifest within the first postservice 
year; here, a diagnosis of paranoid schizophrenia was first 
indicated in 1980, nearly three decades after the veteran's 
separation from service.  Additionally, the weight of the 
medical evidence of record is against a finding that the 
veteran's current psychiatric disability, diagnosed as 
dysthymic disorder, is associated with his inservice 
symptoms.  While the January 1977 letter indicated that the 
veteran suffered from recurrent depression since his 
discharge from service, there is no objective evidence of 
complaints of depression for the more than two decades from 
1953 to 1977, and no indication that the 1977 statement was 
based on a review of the record.  The Board is more persuaded 
by the recent VA examiner's specific opinion, based on a 
longitudinal review of the claims folder and supported by 
rationale, that the veteran's dysthymic disorder represented 
a "different diagnosis" that was less likely than not to be 
related to the inservice findings/diagnosis.

The veteran's representative has noted that under 38 U.S.C.A. 
§ 1111 (West 2002), the presumption of soundness may only be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated 
therein.  The representative contends that this provision is 
applicable to the veteran's case.  The Board disagrees for 
the reason that, as noted above, the veteran had no 
psychiatric disability noted during service.  "Latent 
schizophrenia" represented only a susceptibility to 
schizophrenia rather than the disorder itself.  Thus, in the 
absence of a showing of psychiatric disability during 
service, the Board finds that there is no basis for presuming 
it had its onset in service or for consideration of 
aggravation of such disability during service.  

The veteran has claimed that his current psychiatric 
disability began during or was aggravated by his period of 
active duty.  However, lay persons are not competent to offer 
medical opinions as to the diagnosis or etiology of disease.  
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.



ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


